UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2009. [ ] Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number 000-53282 Texas Sweet Crude Oil Corp (Exact name of small business issuer as specified in its charter) Nevada 98-0460379 (State or other jurisdiction of (IRS Employer Identification Number) incorporation or organization) 3280 Suntree Blvd Suite 105 Melbourne Fl 32940 (Address of principal executive offices) (zip code) (828) 489-9408 (Registrant's telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after distribution of securities under a plan confirmed by a court. Yes [ ] No [ ] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity as of the latest practicable date: As of September 30, 2009 there were 21,141,978 shares of common stock, par value $0.0001 issued and outstanding. TEXAS SWEET CRUDE OIL CORP (f.k.a. OXBOW RESOURCES CORP.) (A Development Stage Enterprise) Financial Statements September 30, 2009 and 2008 TEXAS SWEET CRUDE OIL CORP (f.k.a. OXBOW RESOURCES CORP.) (A Development Stage Enterprise) Financial Statements September 30, 2009 and 2008 CONTENTS Page(s) Balance Sheets as of September 30, 2009 and December 31, 2008 1 Statements of Operations for the three and nine months ended September 30, 2009 and 2008 and the period of November 1, 2006 (Inception) to September 30, 2009 2 Statement of Cash Flows for the nine months ended September 30, 2009 and 2008 and the period of November 1, 2006 (Inception) to September 30, 2009 3 Notes to the Financial Statements 4-12 TEXAS SWEET CRUDE OIL CORP (f.k.a. OXBOW RESOURCES CORP.) (A Development Stage Enterprise) Balance Sheets September 30, 2009 December
